Title: From George Washington to Ferdinando Fairfax, 4 July 1798
From: Washington, George
To: Fairfax, Ferdinando



Dear Sir,
Mount Vernon 4th July 1798

I have given the enclosed as attentive a reading as the time allowed, and the letters I had to write by the Mail of this day, would permit.
The observation appears to me to be well founded. But as I have formed no decisive opinion or determination with respect to my own S——s—As there are blanks to be filled in the Address—And as there is a Reference to a work I have either never seen, or if seen have forgotten; I would request, under these circumstances, that the Dedication of your Work to me, for which I feel sensible of the honor, may not be accompanied with the Words “by permission.” With very great esteem & regard I am Dear Sir Your Obedt Hble Servt

Go: Washington

